                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                                Plaintiff,        )
                                                  )
                          v.                      )    Case No. 18-00282-01-CR-W-DGK
                                                  )
 MICHAEL A. KHEOP,                                )
                                                  )
                                Defendant.        )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On October 3, 2018, the Grand Jury returned a six-count Indictment
charging Defendant Michael A. Kheop with three counts of false claims (each a Class D felony),
two counts of mail fraud (each a Class C felony), and one count of aggravated identity theft (a
Class E felony).

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Kathleen D. Mahoney and Bradley Cooper
           Case Agent: Jason Brushwood, IRS
     Defense: Stephen C. Moss
           Investigator: Gina Slack

OUTSTANDING MOTIONS: No outstanding motions.

TRIAL WITNESSES:
     Government: 4 with stipulations; 6-7 without stipulations
     Defendant: less than 5 witnesses, including the Defendant

TRIAL EXHIBITS:
     Government: approximately 25 exhibits
     Defendant: approximately 10 exhibits

DEFENSES: General denial.

POSSIBLE DISPOSITION:
     ( X) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out
TRIAL TIME: 2 ½ days total
     Government’s case including jury selection: 2 days
     Defendant: ½ day

STIPULATIONS: Potential business records stipulation.

UNUSUAL QUESTIONS OF LAW: No.

FILING DEADLINES:

       Witness and Exhibit List
             Government: Due on or before November 19, 2019.
             Defendant: Due on or before November 19, 2019.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, if required by the District Court, Voir Dire, Jury Instructions: Due on

or before November 27, 2019.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before November 27, 2019.


TRIAL SETTING: Criminal jury trial docket set for December 2, 2019.

       Please note: The Government has another case on the docket (U.S.A. v. Thomas Ray
       Jones, 18-88 (Maughmer)). The parties are requesting the first week, as long as the other
       case is set for the second week.


       IT IS SO ORDERED




                                                    /s/ Lajuana M. Counts
                                                   LAJUANA M. COUNTS
                                                   UNITED STATES MAGISTRATE JUDGE




                                               2
